  Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 1 of 22 PageID #: 932



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             BECKLEY DIVISION
____________________________________
                                     )
CATHY L. HAGER,                      ) CIVIL ACTION NO: 5:19-CV-00484
                                     )
on behalf of herself and all         )
others similarly situated,           )
                                     )
        Plaintiff,                   )
                                     )
        v.                           )
                                     )
OMNICARE, INC.                       )
                                     )
        Defendant.                   )
____________________________________)




  PLAINTIFF’S REPLY IN SUPPORT OF HER MOTION FOR CONDITIONAL
CERTIFICATION OF COLLECTIVE ACTION AND COURT-SUPERVISED NOTICE
                   PURSUANT TO 29 U.S.C. § 216(b)
     Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 2 of 22 PageID #: 933



I.      INTRODUCTION

        In response to Plaintiff’s motion for conditional certification (Dkt. 32), Defendant

Omnicare’s lead argument is a personal jurisdiction defense under Bristol-Myers Squibb Co. v.

Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1776, 198 L. Ed. 2d 395

(2017).1 Omnicare’s Bristol-Myers argument, and the other arguments in its response brief, are

wholly without merit. This Court and its sister districts in the Fourth Circuit (as well as numerous

other courts) have plainly held that Bristol-Myers is inapplicable to class and collective actions in

federal court. See, e.g., Ross v. Huron Law Grp. W. Virginia, PLLC, No. CV 3:18-0036, 2019 WL

637717, at *3 (S.D.W. Va. Feb. 14, 2019) (rejecting application of Bristol-Myers to class actions

and finding that class actions contain due process protections not present in state mass tort actions);

Hunt v. Interactive Med. Specialists, Inc., No. 1:19CV13, 2019 WL 6528594, at *2 (N.D.W. Va.

Dec. 4, 2019) (Bristol-Myers “does not apply to FLSA collective actions.”); see also Solomon v.

Am. Web Loan, No. 4:17CV145, 2019 WL 1320790, at *18 (E.D. Va. Mar. 22, 2019) (Bristol-

Myers does not apply to federal RICO claims where the conspiracy reached the forum state, in

contrast to the California state tort actions in Bristol-Myers alleged by out-of-state plaintiffs);

Hicks v. Houston Baptist Univ., No. 5:17-CV-629-FL, 2019 WL 96219, at *5 (E.D.N.C. Jan. 3,

2019) (Bristol-Myers does not apply to class actions in federal court); Morgan v. U.S. Xpress, Inc.,

No. 3:17-CV-00085, 2018 WL 3580775, at *5 (W.D. Va. July 25, 2018) (“Bristol-Myers Squibb’s

holding and logic do not extend to the federal class action context.”). Indeed, the U.S. Supreme

Court has itself clarified that its Bristol-Myers decision was limited to “the due process limits on

the exercise of specific jurisdiction by a State” court, leaving open the question of “whether the


1
       Omnicare already moved to dismiss for a purported lack of personal jurisdiction. See Dkt.
10. The Court ruled against Omnicare. See Dkt. 26. Omnicare’s response thus seeks to relitigate
a decided issue that it has already lost. Thus, Omnicare`s failure to raise its flawed Bristol-Myers
argument in its prior motion to dismiss Plaintiff’s claims bars the present motion.

                                                  1
   Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 3 of 22 PageID #: 934



same restrictions on the exercise of personal jurisdiction [apply to] a federal court.” Bristol-Myers,

137 S. Ct. at 1784. There is no reason to depart from the well-reasoned, persuasive, and on point

decisions from federal courts in both the Southern and Northern Districts of West Virginia that

have already addressed this issue.

       Omnicare’s secondary arguments against conditional certification fare no better. Instead

of addressing the vast body of case law that Plaintiff cited in support of conditional certification,

Defendant argues for an unsupported and harsh interpretation of the conditional certification

process that is not supported by the law or the unique facts of this case. Contrary to Omnicare’s

arguments, “courts nationwide generally consider the burden on the named plaintiffs at the first

stage to be relatively lenient,” as the Southern District of West Virginia already recognizes.

Deskins v. S. W. Virginia Cmty. & Tech. Coll., No. 2:18-CV-01109, 2019 WL 3987759, at *3

(S.D.W. Va. Aug. 22, 2019); see also Falcon v. Starbucks Corp., 580 F. Supp. 2d 528, 539 (S.D.

Tex. 2008) (“It simply cannot be that an employer may establish policies that create strong

incentives for managers to encourage or allow employees to work off-the-clock, and avoid a FLSA

collective action because a large number of employees at a number of different stores are

affected.”). Indeed, Omnicare completely omits any discussion of multiple cases cited by Plaintiff

that support nationwide conditional certification. For example, Defendant fails to distinguish—or

even mention—Sullivan-Blake v. FedEx Ground Package Sys., Inc., No. CV 18-1698, 2019 WL

4750141, at *1 (W.D. Pa. Sept. 30, 2019), where the court certified a nationwide collective of

FedEx drivers working for divergent FedEx subcontractors. Perhaps even more surprising is

Omnicare’s complete failure to discuss this district court’s decision in Young v. Act Fast Delivery

of W. Virginia, Inc., No. 5:16-CV-09788, 2017 WL 3445562 (S.D.W. Va. Aug. 10, 2017) (granting

conditional certification and finding that merits based joint employer defenses or factual disputes




                                                  2
    Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 4 of 22 PageID #: 935



are “not relevant [to] conditional class certification.”).2

        The remainder of Defendant’s opposition brief addresses irrelevant arguments regarding

the underlying merits of Plaintiff’s claims, and virtually ignores the only material question

presented at this time: whether the putative collective members are in fact similarly situated for

purposes of conditional certification. It is well established that arguments going to the merits of

plaintiffs’ claims are irrelevant at the conditional certification stage. See Byard v. Verizon W.

Virginia, Inc., 287 F.R.D. 365, 371 (N.D.W. Va. 2012) (courts do not resolve “issues going to the

merits.” Similarly, where “defendants attempt to highlight the dissimilarities of the proposed

class,” courts determine the relevancy of these alleged distinctions “at the second [decertification]

stage of the [FLSA] analysis.” (citation omitted) Id. Governing case law from the Fourth Circuit

makes clear that all of the arguments raised by Omnicare are irrelevant at this stage in the

proceedings.

        Ultimately, Omnicare does not actually refute the clear evidence that its delivery drivers

across the nation are subject to the same basic unlawful scheme. Omnicare misclassified these

low wage workers as independent contractors across the country. These drivers thus became the

inevitable victims of minimum wage and overtime violations directly tied to Omnicare’s common

misclassification scheme and business practices. Indeed, rather than refute Plaintiff’s

overwhelming body of evidence that it has a policy or practice of repudiating its statutory

obligations to its drivers (drivers that Omnicare refers to “as the ‘face of the company’” (see

Shuford Decl. (Dkt. 32-1) Ex. 2 at 1) it raises legally irrelevant alleged differences that are




2
       The only mention of Young comes at pages 19-20 of Defendant’s brief for the purpose of
arguing against Plaintiff’s request for a reminder notice and a 90-day notice period. See Dkt. 35
at 19-20. Omnicare fails to discuss the court’s decision on conditional certification at all.

                                                   3
      Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 5 of 22 PageID #: 936



quintessentially issues to be addressed at the post-discovery decertification stage. 3

                In focusing its opposition on the merits of Plaintiff’s claims and legally immaterial alleged

differences between Omnicare’s drivers, Defendant has demonstrated one thing: there is no basis

to deny Plaintiff’s motion.

II.             ARGUMENT

      A.           Bristol-Myers does not apply to FLSA collectives in federal court.

           i.          This Court and others have found that Bristol-Myers does not apply here.

                The authority in this district and the Fourth Circuit is overwhelming that Bristol-Myers

does not apply to collective and class actions. See Ross v. Huron Law Grp. W. Virginia, PLLC,

2019 WL 637717, at *3; Hunt v. Interactive Med. Specialists, Inc., 2019 WL 6528594, at *2;

Morgan v. U.S. Xpress, Inc., 2018 WL 3580775, at *5; Hicks v. Houston Baptist Univ., 2019 WL

96219, at *5. Bristol-Myers is flatly inapposite here.4


3
        See Randolph v. PowerComm Const., Inc., 7 F. Supp. 3d 561, 577 (D. Md. 2014) (“the
possibility of individualized inquiries is not a basis for denying conditional certification” and are
“properly raised [at the decertification stage] after the parties have conducted discovery.”); Id. at
576 (certifying a FLSA collective where putative collective members worked for “different
subcontractors”). Omnicare also ignores Fourth Circuit law making clear that individualized
damages inquiries do not defeat class wide certification and are irrelevant at this stage. See
Stillmock v. Weis Markets, Inc., 385 F. App'x 267, 273 (unpublished) (4th Cir. 2010); see also
Vasto v. Credico (USA) LLC, No. 15 CIV. 9298 (PAE), 2016 WL 2658172, at *11 (S.D.N.Y. May
5, 2016) (granting nationwide certification where court could reasonably “infer, at a minimum, a
de facto policy by [defendant] under which [more than 400 different subcontractors] were
obligated or incented” to violate the FLSA). Here, Plaintiff has “made a strong case for [her]
argument that [Omnicare’s] system dictates that [subcontractor] managers must commit the FLSA
violations alleged…in order to [obtain their low-cost contracts], or at least that they are strongly
motivated to do so.” Wilks v. Pep Boys, No. 3:02-0837, 2006 WL 2821700, at *6 (M.D. Tenn.
Sept. 26, 2006), aff'd, 278 F. App'x 488 (6th Cir. 2008). Indeed, although all putative collective
members here hold the identical job of Omnicare delivery driver, “[P]laintiff must show only that
[her] position is similar, not identical.” Byard, 287 F.R.D. 365, 371 (N.D.W. Va. 2012). “Courts
routinely find that plaintiffs are similarly situated despite distinctions in their job titles, functions,
or pay.” Id. (citation and internal quotation marks omitted).
4
        Omnicare could have asserted this personal jurisdiction argument at that time. See Thomas
v. Kellogg Co., No. C13-5136RBL, 2017 WL 5256634, at *1 (W.D. Wash. Oct. 17, 2017) (finding
that Defendant waived Bristol-Myers personal jurisdiction defense and otherwise expressing
skepticism that it applied to federal FLSA collectives). Omnicare’s belated Bristol-Myers
argument is simply a distraction from the fact that Plaintiff has overwhelming met her light burden



                                                          4
   Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 6 of 22 PageID #: 937



           As explained by this district in Ross, Bristol-Myers’ holding does not extend to federal

class actions. 2019 WL 637717, at *4. Indeed, unlike state mass tort actions in state court (that

often are brought as individual actions because they cannot be adjudicated on a class wide basis),

federal statutory class and collective actions contain procedural due process safeguards that permit

nationwide resolution of similarly situated claims in federal court. Id. at *3-4.

     ii.          Other courts from outside this Circuit have similarly rejected application of
                  Bristol-Myers in collective and class actions.

           The unanimous view of the district courts in the Fourth Circuit is shared by the majority of

courts throughout the country. See Garcia v. Peterson, 319 F. Supp. 3d 863, 880 (S.D. Tex. 2018)

(Bristol-Myers does not apply the FLSA collective actions); Swamy v. Title Source Inc., No. C 17-

01175 WHA, 2017 WL 5196780 (N.D. Cal. Nov. 10, 2017) (finding Bristol-Myers inapplicable to

FLSA collective actions where “[u]nlike the claims at issue in Bristol-Myers, [the court had before

it] a federal claim created by Congress specifically to address employment practices nationwide”);

Seiffert v. Qwest Corp., No. CV-18-70-GF-BMM, 2018 WL 6590836, at *3 (D. Mont. Dec. 14,

2018) (“[T]he Supreme Court in Bristol-Myers did not intend to restrict a federal district court’s

personal jurisdiction in FLSA collective actions authorized by Congress.”); Mason v. Lumber

Liquidators, Inc., No. 17CV4780MKBRLM, 2019 WL 3940846, at *7 (E.D.N.Y. Aug. 19, 2019)

(even if defendant had not waived its Bristol-Myers defense, it would not apply to federal FLSA




for conditional certification. See Byard, 287 F.R.D. at 369 (plaintiffs must merely make a “modest
factual showing” at the conditional certification stage; the evidence at this first stage does not need
to conclusively establish that similarly situated individuals exist); see also Creely v. HCR
ManorCare, Inc., 789 F. Supp. 2d 819, 840 (N.D. Ohio 2011) (“The proper inquiry is simply
whether plaintiffs are similarly situated with respect to their allegations that the law has been
violated.” (emphasis in original; citation and internal quotation marks omitted). Due to the FLSA’s
bifurcated class certification process, courts have found that the bar for conditionally certifying a
collective is much lower than “the bar for certifying a Rule 23 class.” Westfall v. Kendle Int'l,
CPU, LLC, No. 1:05-CV-00118, 2007 WL 486606, at *14 (N.D.W. Va. Feb. 15, 2007). Stage-
two of the decertification process is more akin to a Rule 23 analysis.


                                                    5
    Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 7 of 22 PageID #: 938



collective); Sanchez v. Launch Tech. Workforce Sols., LLC, 297 F. Supp. 3d 1360, 1366 (N.D. Ga.

2018) (Bristol-Myers does not apply to class actions because due process “is not offended by a

potential class-action in federal court where the plaintiff class is made up in part with non-resident

members.”); In re Chinese-Manufactured Drywall Prod. Liab. Litig., No. CV 09-4115, 2020 WL

128589, at *5 (E.D. La. Jan. 10, 2020) (“Bristol–Myers Squibb does not change this Court's

jurisdictional findings and class certification.”); Krumm v. Kittrich Corp., No. 4:19 CV 182 CDP,

2019 WL 6876059, at *5 (E.D. Mo. Dec. 17, 2019) (rejecting application of Bristol-Myers to class

actions); Murphy v. Aaron's, Inc., No. 19-CV-00601-CMA-KLM, 2019 WL 5394050, at *8 (D.

Colo. Oct. 22, 2019) (“agree[ing] with the majority position and declin[ing] to extend the holding

in Bristol-Myers to the class action at issue.”).

       Defendant’s argument that Bristol-Myers should apply is based on legally and factually

erroneous analogies between state mass tort actions in state court and federal collective actions in

federal court.5 Bristol-Myers concerns the specific case where out of state plaintiffs attempt to

avail themselves of foreign state law claims in state court; not federal collective claims in federal

court. The due process analysis in Bristol-Myers is wholly irrelevant and Defendant’s assertion

that Bristol-Myers is controlling is belied by the Supreme Court’s holding itself stating that its

decision is limited to state mass tort actions, not federal actions in federal court. See 137 S. Ct. at

1784. The due process concerns at issue in Bristol-Myers are immaterial here where Congress has

expressly authorized collective actions and where the federal claims at issue under the FLSA are




5
        Omnicare’s reliance on Bristol-Myers is misplaced because that case was expressly limited
to the very different question of the limits to a state court’s personal jurisdiction over an out-of-
state defendant based on federalism concerns inherent in the Fourteenth Amendment’s Due
Process Clause. 137 S.Ct. at 1799 (“Because ‘a state court’s assertion of jurisdiction exposes
defendants to the State’s coercive power,’ it is ‘subject to review for compatibility with the
Fourteenth Amendment’s Due Process Clause,’ which ‘limits the power of a state court to render
personal judgment against a nonresident defendant….’” Id. at 1799 (citations omitted).

                                                    6
    Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 8 of 22 PageID #: 939



the same regardless of the claimant’s residency. See Plixer Int’l, Inc. v. Scrutinizer GMBH, 2017

WL 4683922, *3 (D. Me. Oct. 18, 2017) (“Because federal law controls, the Fifth Amendment

rather than the Fourteenth Amendment due process clause applies. That creates a conceptual

difference because the Fifth Amendment, unlike the Fourteenth, does not involve the factor of

relationships among states in our federal system.”). Nothing about a federal court asserting

personal jurisdiction over Omnicare for violations of federal law arising out of Omnicare’s uniform

system of delivering pharmaceutical products nationwide offends the principles of due process. In

contrast to a case where individual plaintiffs asserted “13 claims under California law” despite not

being California residents, the putative collective members here are all protected by the FLSA and

are all permitted by Congress to join Plaintiff’s collective action. Indeed, nationwide collectives

are commonly certified under the FLSA, including where the defendant and putative collective

members are non-residents of the federal forum. 6

       Although there are differences between the FLSA’s two-stage certification process of

certifying a class under the FLSA compared to under Rule 23, both federal procedures provide

robust procedural protections that are unavailable in the context of state mass tort actions. More

fundamentally, FLSA claims are federal claims intended to be resolved on a class wide basis and



6
        See, e.g., Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1262-69 (11th Cir. 2008)
(upholding the denial of a motion to decertify a nationwide FLSA collective action for thousands
of store managers seeking to recover unpaid overtime compensation against a North Carolina
corporation); Godhigh v. Savers, LLC, 2016 WL 7406659 (N.D. Cal. Dec. 22, 2016) (granting
conditional certification of nationwide class of managers working at retail thrift stores across the
country owned by company incorporated in Washington state); Waggoner v. U.S. Bancorp, 110 F.
Supp. 3d 759 (N.D. Ohio 2015) (granting conditional certification of individuals in 49 states who
worked as co-managers at in-store bank branches operated by company incorporated in Delaware
with principal executive offices in Minnesota); Gordon v. TBC Retail Grp., Inc., 134 F. Supp. 3d
1027 (D.S.C. 2015) (granting conditional certification of nationwide class of mechanics employed
by company with corporate offices in Florida and retail and distribution centers located across the
country); Shaia v. Harvest Mgmt. Sub LLC, 306 F.R.D. 268, 276 (N.D. Cal. 2015) (granting
conditional certification of nationwide class of executive chefs employed at senior retirement
communities across the country operated by company incorporated in Oregon).

                                                 7
    Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 9 of 22 PageID #: 940



the class certification process is nothing like out-of-state residents asserting state law claims in

state court. FLSA collectives and Rule 23 actions are far more similar for purposes of the due

process analysis. Both FLSA collectives and Rule 23 actions depend on representative plaintiffs

asserting claims that are to be adjudicated based on common evidence. If Congress intended the

FLSA process to be akin to mass tort actions, the two-tiered FLSA certification process to

determine whether class members are similarly situated to representative plaintiffs would be

nonsensical. See Turner v. BFI Waste Servs., LLC, 292 F. Supp. 3d 650, 652 (D.S.C. 2017)

(emphasis added) (“[O]nce a collective action has been certified, FLSA plaintiffs opt in to an action

as a whole as opposed to a claim-by-claim basis.”).7

    B.      Plaintiff’s burden at this stage is exceptionally low.

         As set forth in Plaintiff’s opening brief, FLSA certification typically unfolds in a two-step

process. At this stage—conditional certification—the burden on Plaintiff is extremely low. See

Young, 2017 WL 3445562, at *2; see, e.g., Williams v. ezStorage Corp., No. RDB–10–3335, 2011

WL 1539941, at *3 (D. Md. 2011) (rejecting self-storage company’s argument that a single

affidavit was insufficient to support certification and certifying a multi-state collective). Plaintiff

has easily carried this burden. See, generally, Dkts. 33 and 32 through 32-13 (opening brief and

exhibits). If the Court agrees, and grants conditional certification, then Omnicare will have an

opportunity after the close of discovery to move for “de-certification” which will involve a higher

level of proof and scrutiny. See, e.g., Wiley v. Asplundh Tree Expert Co., No. 2:13-CV-2952, 2013



7
        State mass torts, by comparison, are simply a conglomeration of truly individual cases that
are adjudicated on an individual basis. An FLSA collective action is nothing like out of state
residents asserting state law claims in state court on an individual (albeit mass) basis. Defendant
has wholly failed to explain why this Court should depart from every court in this Circuit that has
found that Bristol-Myers does not apply to class and collective actions or has at least applied great
skepticism regarding its application (without affirmatively deciding the issue). See, e.g., Weisheit,
2018 WL 1942196 at *5 (expressing skepticism that Bristol-Myers applies to class and collective
actions, while declining to decide the issue).

                                                   8
   Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 10 of 22 PageID #: 941



WL 12182398, at *2 (S.D.W. Va. Nov. 1, 2013). Although Omnicare’s arguments lack merit at

any stage of these proceedings, they would be asserted more appropriately at stage-two of the

FLSA certification process (if they are to be asserted anywhere).

   C.       Omnicare does not actually dispute the evidence submitted by Plaintiff that
            overwhelmingly demonstrates that Omnicare drivers are similarly situated
            nationwide.

        It is thus well established that Plaintiff’s burden of proof at this stage is light. See Gordon,

134 F. Supp. 3d at 1031 (“[T]he plaintiff's burden at this initial stage is fairly lenient, requiring

only a modest factual showing that members of the proposed class are victims of a common policy

or plan that violated the law.” (internal quotes and citation omitted)). Here, Plaintiff has easily

met that burden by producing a substantial body of evidence at this early stage that Omnicare fails

to even address, much less dispute. First, the entire class has been misclassified as independent

contractors; a common issue independently sufficient to support conditional certification. Indeed,

Plaintiff’s evidence shows:

           Omnicare recently recruited a delivery manager, to be assigned to any Omnicare hub
            pharmacy around the country, wherein it referred to delivery drivers as “the face of the
            company” and “crucial” to its business. See Ex. 2 to Shuford Dec. (Dkt. 32-3) at 1.
           This position “partners cross-functionally with numerous groups throughout Omnicare
            but most crucially with logistics and procurement.” Id. Some of the relevant duties
            include: “Optimizing a courier network,” “Working directly with couriers in
            onboarding, training, etc.,” and “Managing courier performance.” Id. at 2.
           Omnicare delivery drivers across the country are classified as independent contractors
            and are not paid any overtime for hours worked in excess of 40 per week, nor are they
            reimbursed for all work-related expenses (despite being paid low wages that make them
            uniquely susceptible to minimum wage/FLSA kick back violation). See Dkt. 33 at 17.
           Delivery drivers are required to comply with Omnicare’s record keeping policies, as
            Omnicare has admitted in Davis. Id. at 10-11.
           Omnicare creates, monitors, and makes changes to delivery drivers’ routes.
           Omnicare dictates specific employment policies in its courier agreements, including
            training requirement, pre-hiring requirements, and it maintains contractual control over
            personnel decisions such as the right to terminate a driver. Id. at 7-8.
           Delivery drivers all work out of Omnicare’s pharmacy and perform identical or
            substantially the same work; work that is integral to Omnicare’s business and, in its



                                                   9
  Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 11 of 22 PageID #: 942



               own words, “is crucial to excellent customer service and represents a large risk factor
               in customers deciding to stay with or leave Omnicare.” Ex. 2 to Dkt. 32-03 at 1.
              Regardless of the intermediary courier company delivery drivers must contract with,
               delivery drivers working for Omnicare are not paid overtime for any hours worked in
               excess of 40 or reimbursed for all work-related expenses. Dkt. 33 at 9-10.
              The nature of delivery drivers’ work for Omnicare requires them to drive hundreds if
               not thousands of miles per week for Omnicare, likely resulting in frequent minimum
               wage violations where drivers’ meager compensation often does not even (or barely)
               cover their expenses. Id. at 16.
              Omnicare’s uniform corporate policy, codified in its courier agreements and reflected
               in its answer to this case, is to deny any statutory employment responsibilities to its
               misclassified delivery drivers. Id. at 6.
              One driver, who has delivered for Omnicare for years and in multiple states while
               ostensibly “employed” by a revolving door of intermediary courier companies, attested
               to the consistency and unwavering nature of Omnicare’s scheme. Id. at 10.

      i.          The common denominators nationwide are that Omnicare engaged in a nearly
                  identical misclassification scheme, has a policy and practice of denying its
                  obligations under the FLSA, fails to reimburse drivers for all work-related
                  expenses, and aims to keep delivery costs as low as possible without regard for
                  compliance with statutorily due minimum and overtime wages.

           Rather than deny the overwhelming similarities between the work performed and the

unlawfully low compensation received by Omnicare drivers from coast to coast, Defendant

attempts to obfuscate these realities. For example, it ignores the fact that “[a]lthough Omnicare

has changed courier companies that it subcontracts with from time to time in Ohio, [for example],

drivers work under substantially the same conditions regardless of the courier company Omnicare

contracts with” while trying to attribute relevance to the fact that Mr. Messick’s pay varied from

time to time over a 16-year period. See Dkt. 32-8 at ¶ 10. See also Abdi Decl. (Dk. 32-9) at ¶¶ 4,

10, 12, 19, 21 (a delivery driver making pharmaceutical deliveries for Omnicare in Maine via a

subcontractor was required to use his personal vehicle, was never reimbursed for the cost of using

his vehicle, and was never paid overtime despite frequently working more than 40 hours); See also

Decl. of Kepford (Dkt. 32-11) at ¶ 3, 6-7 (declaring that he delivered pharmaceutical products

from designated Omnicare warehouses in Colorado and that in some weeks he “did not receive the




                                                   10
    Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 12 of 22 PageID #: 943



minimum wage because [he] worked so many hours for such little pay, especially considering that

he had to pay for [his] own gas.”).

       Omnicare’s FLSA violations are plainly rooted in common corporate policies and practices

designed to keep delivery costs as low as possible while maintaining control of drivers’ work. See

Dkt. 32-5 at 15. Omnicare wishes the Court to believe that the frequent minimum wage and

overtime violations are merely coincidental. Omnicare’s common policies and practices are

inextricably tied to the frequent FLSA violations across the country, regardless of the intermediary

subcontractor. It is no accident that Mr. Messick has experienced similar FLSA violations for 16

years over the span of 4 different courier companies, while performing the exact same delivery

work for Omnicare. Mr. Messick’s experience in the Midwest is, for example, remarkably similar

to the experience of the Omnicare drivers in Massachusetts. See Scalia v. USPack Logistics, LLC,

No. 4:20-cv-40009, Dkt. 1 at ¶ 38 (D. Mass. 2020) (attached as Ex. A) (a complaint filed by the

Secretary of Labor on January 23, 2020 alleging identical FLSA violations against an Omnicare

subcontractor in Massachusetts and explaining that “[a] large portion of the drivers who worked

for USPack during the time period covered by this Complaint also drove as couriers for the

company that had the delivery contract with Omnicare prior to USPack, and those couriers also

drive for the company that took over the Omnicare delivery contract after USPack.”). It is also no

accident that Omnicare commonly continues to employ drivers previously working for its

predecessor courier companies; the economic relationship between Omnicare and its drivers is

clearly enduring and is not dependent upon any particular subcontractor. Mr. Messick, the drivers

in Massachusetts8, and former colleagues of Ms. Hager (see Dkt. 32.07 at ¶ 12) all continued to


8
        The evidence submitted by Defendant reflects that USPack also had a contract with
Omnicare in Maryland during the relevant period. Dkt. 35-3. It can easily be inferred that USPack
likely had contracts covering states other than Maryland and Massachusetts (see also Ennis Dep.



                                                11
   Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 13 of 22 PageID #: 944



work for Omnicare after Defendant changed a subcontractor relationship.                 The common

denominator is always Omnicare and the economic realities are obvious: the work performed by

Omnicare drivers is inextricably tied to Omnicare’s business practices and policies.

   D.      Defendant makes premature arguments going to the merits and individual damages
           that are irrelevant at this stage and should be disregarded.

        It is black letter law that Courts do not consider arguments going to the merits of plaintiffs’

claims at the conditional certification stage. See, e.g., Pontones v. San Jose Rest. Inc., No. 5:18-

CV-219-D, 2019 WL 5680347, at *5 (E.D.N.C. Oct. 31, 2019) (rejecting defendant’s attacks on

the merits of plaintiff’s claims as irrelevant and conditionally certifying a collective in a joint

employer case). Rather, courts only consider the mere possibility that a class of plaintiffs might

be able to prove liability on a class wide basis with respect to similar FLSA violations.9 Similarly,

“individual variances in time worked or damage computation[s]” are also irrelevant at the

conditional certification stage. Adams v. Citicorp Credit Servs., Inc., 93 F. Supp. 3d 441, 455–56

(M.D.N.C. 2015) (citation omitted); Stephens v. Farmers Rest. Grp., 291 F. Supp. 3d 95, 106



excerpts (Ex. B) and exhibit to Ennis Dep. (Ex. C), reflecting that Omnicare also contracted with
USPack in West Virginia during the relevant period and assisted in recruiting drivers). The
complaint from the Secretary of Labor against USPack contains allegations and legal theories that
are nearly identical to Plaintiff’s in this case (e.g., failure to pay minimum wages reimburse
expenses at IRS rate; no overtime). These independent allegations from the federal government
support Plaintiff’s allegations and theory of the case. Ironically, Omnicare points to a separate
action brought by Plaintiff’s counsel against USPack in Maryland that has absolutely nothing to
do with Omnicare or its delivery drivers. Had Omnicare carefully read the complaint (Dkt. 35-2)
and Plaintiffs’ pending motion for conditional certification in that case this would have been
perfectly clear. The case involves USPack drivers affiliated with a company known as Medifleet
that USPack acquired and that makes medical specimen (e.g., blood and urine) deliveries to
hospitals and labs (Id. at ¶ 15); Omnicare delivery drivers are not part of that class. Omnicare’s
relationship with USPack simply demonstrates the breadth of its misclassification scheme and the
similarities of that scheme nationwide, regardless of the precise contractor.
9
        Omnicare does not and cannot dispute that it has a nationwide practice of subcontracting
delivery driver work and fails to take any responsibility for its FLSA obligations. This alone is
sufficient to warrant conditional certification where “[t]he FLSA establishes federal minimum-
wage, maximum-hour, and overtime guarantees that cannot be modified by contract.” Genesis
Healthcare Corp. v. Symczyk, 569 U.S. 66, 69 (2013). Omnicare’s blanket assertions that its
subcontractors share control over certain technical employment terms does not in any way absolve
them of liability under the FLSA if they are found to be joint employers.

                                                  12
     Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 14 of 22 PageID #: 945



(D.D.C. 2018) (“[D]efendants cannot defeat conditional certification by pointing to immaterial

variations in how the improper policies alleged by the plaintiff were applied…Conditional

certification is also often appropriate despite differences among putative class members that go to

damages, because a trial on liability may be followed by individualized damages calculations.”

(citation and internal quotes omitted)).10

        Indeed, as explained in Gordon, 134 F. Supp. 3d at 1035 (citations omitted), n. 6:

        With respect to other differences in potential class member's pay, the court notes that while
        each class member's actual hours, flat-rate, and commissions as a percentage of total pay
        will vary, courts have held that [d]ifferences as to time actually worked, wages actually
        due[,] and hours involved are, of course, not significant in determining whether proposed
        class members are similarly situated.

        Here, “Defendant[’s] argument that individual issues will swamp the litigation and make

it unmanageable [are] premature.” Cent. Wesleyan Coll. v. W.R. Grace & Co., 6 F.3d 177, 186

(4th Cir. 1993). Indeed, this District has found that arguments regarding the alleged

“individualized nature of [FLSA] claims…[are] more appropriately decided at step two

[decertification], after it is known who the class will consist of, and after some of the factual issues

can be fleshed out in discovery.” Wiley, 2013 WL 12182398, at *2; see also Mason v. Lumber

Liquidators, Inc., 2019 WL 3940846, at *4 (alleged “individual defenses” do not serve “as a basis

to deny certification at the first step” and should be evaluated after discovery on a more complete

record).




10
        Further, at the decertification stage, the Court has full discretion to create subclasses for
case-management purposes. However, Plaintiff believes that discovery will show that such an
action is not necessary because the common evidence will more than establish that Omnicare is
liable under the FLSA with respect to all of its drivers nationwide. Further, the evidence produced
reflects that there may be a relatively small number of subcontractors/courier agreements
governing Omnicare’s nationwide business because it awards contracts to courier companies
covering multiple states. Thus, it is even more appropriate here to grant conditional certification
than in Credico, supra, where the court conditionally certified a nationwide collective that worked
for 400 different subcontractors.

                                                  13
     Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 15 of 22 PageID #: 946



       i.          The fact that putative collective members nominally worked for various
                   Omnicare subcontractors or were paid similarly low wages (but in slightly
                   different forms) does not defeat conditional certification.

            The fact that putative collective members nominally worked for different intermediary

subcontractors is irrelevant and courts have frequently granted conditional certification where

defendants have made similarly misguided arguments. See Vasto v. Credico, 2016 WL 2658172,

at *11 (granting nationwide certification where court could reasonably “infer, at a minimum, a de

facto policy by [defendant] under which [more than 400 different subcontractors] were obligated

or incented” to violate the FLSA); Fair v. Commc'ns Unlimited, Inc., No. 4:17CV02391 SRC,

2019 WL 4695942, at *5 (E.D. Mo. Sept. 26, 2019) (conditionally certifying collective of

technicians working in 14 different states who worked for defendant’s subcontractors and were

classified as independent contractors); Lima v. Int'l Catastrophe Sols., Inc., 493 F. Supp. 2d 793,

800 (E.D. La. 2007) (“given the lenient standard at the notice stage” the Court granted conditional

certification of FLSA collective, “including [putative members] who worked for other

subcontractors”); Sullivan-Blake, 2019 WL 4750141, at *4 (certifying a nationwide collective of

FedEx drivers working for FedEx’s numerous subcontractors); see also Castillo v. P & R

Enterprises, Inc., 517 F. Supp. 2d 440, 448 (D.D.C. 2007) (“courts have previously certified

conditional classes consisting of employees located in different buildings and presumably subject

to different layers of oversight.”).

            Ultimately, it is well established that joint employers “are jointly and severally liable” for

compliance with the FLSA. Schultz v. Capital Int'l Sec., Inc., 466 F.3d 298, 301 (4th Cir. 2006).

Plaintiff and putative class members need not join Omnicare’s subcontractors in order to win their

case.11 Omnicare’s policy of repudiating FLSA responsibility in its courier agreements itself is a


11
        Indeed, the whole point of this case is proving that Omnicare cannot simply avoid



                                                     14
   Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 16 of 22 PageID #: 947



uniform policy or practice sufficient to warrant nationwide conditional certification. Indeed, just

like FedEx could not defeat nationwide conditional certification by arguing that its drivers were

technically paid by different subcontractors under somewhat different terms, Omnicare cannot

defeat conditional certification here by arguing that Plaintiff Hager was paid a small lump sum

(equating to around 50 cents per mile) and Mr. Messick was paid at a similarly low rate per mile. 12

All evidence reflects rampant and inevitable FLSA violations and any different inquiries into

specific pay are simply relevant to assessing damages, not liability. 13


employment obligations by entering into illusory subcontracting agreements designed to thwart
the FLSA. The economic realities between Omnicare and its drivers are too overwhelming;
Plaintiff can more than plausibly prove that all delivery drivers are Omnicare employees
notwithstanding alleged differences in some shared employment terms. As the Court explained in
Davis, joint employment is “is not one of the irreducible mandatory elements.” Davis v. Omnicare,
Inc., 2018 WL 6932118, at *8 (E.D. Ky. Dec. 12, 2018). Here, even given some of these alleged
differences, which Plaintiff asserts are immaterial (especially at this stage), Plaintiff and putative
class members will easily be able to show that economic realities are clear. Id. (“Ultimately, the
facts Plaintiff did aver, under all the circumstances and as a matter of economic reality, amount to
a plausible claim that [Omnicare] significantly controlled and thus employed [its delivery
drivers].”)
12
         As Plaintiff will show at the decertification stage, these alleged differences will not
undermine the ability to resolve collective members’ claims on a class-wide basis. Omnicare’s
arguments to the contrary are simply irrelevant merits and damage based inquires; both are
prematurely raised in response to Plaintiff’s motion. Indeed, Omnicare refers to differences
regarding “Plaintiff’s damages theory.” Dkt. 35 at 14. Plaintiff’s damages theory (as opposed to
liability) is wholly irrelevant at this stage and Defendant’s arguments to the contrary demonstrate
a misunderstanding of collective and class adjudication. Indeed, they ignore the Fourth Circuit’s
holding in Stillmock, 385 F. App’x at 273 (vacating and remanding a district court’s denial of class
action certification due to the need for individualized damages inquiries) and the Supreme Court’s
decision in Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (class may be proper
“even though other important matters will have to be tried separately, such as damages or some
affirmative defenses peculiar to some individual class members”).
13
         Omnicare cryptically refers to a Lynchburg, Virginia subcontractor that it has contracted
with since “prior to January 2020.” Dkt. 35.03 at ¶ 3. Given this peculiar phrasing, it can be
inferred that Omnicare may have entered into this contract as recently as December 2019 – perhaps
in response to this litigation. This cryptic assertion has absolutely no bearing on whether
conditional certification should be granted, and if anything, it provides a strong basis for granting
conditional certification and allowing the Parties to engage in discovery regarding new Omnicare
subcontractors such as this. For all Plaintiff knows, this new subcontractor similarly fails to pay
overtime or reimburse its employees for significant work-related expenses such as gasoline
notwithstanding that they may be provided “company-vehicles.” In any event, Plaintiff has every
reason to believe that Omnicare’s uniform misclassification scheme extends into Virginia and
putative collective members in the state should receive notice and the Court should reserve
judgment on the relevance of Omnicare’s cryptic assertions until the decertification stage.



                                                 15
   Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 17 of 22 PageID #: 948



       As the court in Sullivan-Blake v. FedEx explained in rejecting nearly the same

arguments made by Omnicare here:

       In opposing the Motion, FedEx contends that Plaintiffs have failed to identify a uniform
       FedEx compensation policy that deprives them and the members of the proposed collective
       action of overtime pay. (ECF No. 29 at 8). Pointing to its [subcontractor/ISP] model, FedEx
       maintains that each ISP, not FedEx, has “sole and complete discretion” over their drivers'
       pay. (Id. at 9). Because not all ISPs have the same pay policies, FedEx contends, Plaintiffs
       cannot show that “all drivers employed by all ISPs are subject to the same compensation
       policy that produced the FLSA violations they allege.” (Id.). FedEx also argues that its ISP
       model does not qualify as a common policy supporting conditional certification. (Id. at 11–
       12).

       However, these contentions focus either on merits of the Plaintiffs' claims, or on
       whether the potential opt-ins are in fact similarly situated to Plaintiffs. This is an
       inquiry that will be undertaken at step two of the certification process with a more
       developed record.

Sullivan-Blake v. FedEx Ground Package Sys., Inc., 2019 WL 4750141, at *4 (emphasis added);
see also Id. at n. 3 (emphasis added):

       FedEx’s argument appears to be that it had no obligation to pay overtime to those [sic]
       delivery drivers because it expected the [subcontractors] to pay overtime to their own
       employees. The Court need not entertain this argument, which goes to the merits of
       Plaintiffs' claim, at this stage of the proceedings but notes that “[t]he FLSA establishes a
       federal minimum-wage, maximum-hour, and overtime guarantees that cannot be modified
       by contract.” Symczyk, 569 U.S. at 69.

       Omnicare chiefly relies on factually distinguishable and outlier cases that cannot be

squared with the facts of this case or the overwhelming body of law in FLSA cases. For example,

Omnicare relies on Gibbs v. MLK Express Servs., LLC, No. 218CV434FTM38MRM, 2019 WL

2635746, at *6 (M.D. Fla. June 27, 2019). This case is limited to its facts and contains a muddled

legal analysis that is at odds with the law of this Circuit and the overwhelming majority of courts.


Moreover, even assuming arguendo that Defendant’s liability with respect to some putative
collective members was recently cut off in Virginia, that fact does not preclude conditional
certification. See Jackson v. Fed. Nat'l Mortg. Ass'n, 181 F. Supp. 3d 1044, 1060–61 (N.D. Ga.
2016); see also Rosinbaum v. Flowers Foods, Inc., 238 F. Supp. 3d 738, 746 (E.D.N.C. 2017)
(rejecting defendant’s arguments that dissimilarities between putative collective members defeats
conditional certification where it is not clear that any of the alleged differences are “material to
determining whether a given worker qualifies as an employee.” (reserving judgment for
decertification)).

                                                16
     Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 18 of 22 PageID #: 949



        First, the court in Gibbs denied conditional certification because it did not “find anything

[there] sticking Amazon [an alleged joint employer] to individual contractors pay policies or

overtime violations.” Id. Here, in contrast, Plaintiff has produced overwhelming evidence that

Omnicare’s misclassification scheme is designed to keep costs as low as possible and to avoid its

obligations to comply with the FLSA; despite the fact that it controls, monitors, and regulates the

work of drivers nationwide at the corporate level. Omnicare’s courier agreements are ripe with

evidence of direct and indirect control over drivers and plainly states Omnicare’s policy of denying

any responsibility for its statutory obligations under the FLSA. See also Young v. Act Fast Delivery

of W. Virginia, Inc., 2018 WL 279996, at *6 (S.D.W. Va. Jan. 3, 2018) (finding employment

liability by examining Omnicare’s courier agreement).14 Second, Gibbs is unpersuasive and based

on flawed reasoning that collapses the FLSA’s two-stage conditional certification process into a

single inquiry that requires a heightened and erroneous burden of proof (prior to discovery) and

inappropriately resolves core merits-based disputes. The decision in Gibbs analysis is muddled

and presumes the merits of the underlying disputes prior to any discovery. 15 Courts in this Circuit

and throughout the country have declined to adopt such an interpretation of the FLSA certification

process. See, e.g., Presson v. Recovery Connections Cmty., No. 5:18-CV-466-BO, 2019 WL

14
        Omnicare’s arguments regarding the alleged inability to determine joint employment based
on common evidence is unpersuasive in view of Young. Indeed, the Court in Young did just that.
In any event, Omnicare’s arguments are ripe for the decertification stage after the Parties have
engaged in discovery. See, e.g., Irvine v. Destination Wild Dunes Mgmt., Inc., 132 F. Supp. 3d
707, 710 (D.S.C. 2015) (reserving judgment on relevance of “different job assignments, work sites
and payment levels of putative class” until the decertification stage once the record has been more
developed after discovery).
15
        Defendant notes that the Department of Labor recently finalized new regulations regarding
joint employment. These regulations have been contested during the notice process and it is not
clear whether they are valid and/or otherwise entitled to Chevron deference. See Chevron, U.S.A.,
Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 866 (1984). Further, they cannot be applied
retroactively. See, e.g., Dorsey v. TGT Consulting, LLC, 888 F. Supp. 2d 670, 684 (D. Md. 2012).
In any event, these merit-based questions are irrelevant at this stage and Plaintiff will prevail under
any joint employment standard. Omnicare also mischaracterizes Plaintiff’s FLSA theory as
depending on an alter-ego analysis. This is simply not true and not supported by the law and the
FLSA’s broad definition of employer.

                                                  17
     Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 19 of 22 PageID #: 950



3047114, at *3 (E.D.N.C. July 11, 2019) (“Indeed, in instances where a motion for conditional

certification involves a potential class of employees that worked for separate, but related,

employers, courts have reserved consideration of whether the separate employers are joint

employers for a final, stage two determination.” (quotation, brackets, and citation omitted)).

Omnicare “will have an ample opportunity at the second stage of the certification process to argue

that the class should be decertified. The Court, at that time, will have a full record upon which to

make that determination.” Irvine v. Destination Wild Dunes Mgmt., Inc., 132 F. Supp. 3d 707, 710

(D.S.C. 2015) (rejecting Defendants’ arguments that “different job assignments, work sites and

payment levels of the putative class” defeated conditional certification where Plaintiff’s alleged

“substantial underpayment of wages to the proposed class.”).

          In contrast to Gibbs, this case is far more like Sullivan-Blake v. FedEx and, of course,

Young – cases Plaintiff cites in her brief that Defendant wholly failed to discuss or distinguish. 16

     E.      Notice is Proper; Omnicare’s Arguments Are Illusory and Lacking Support.

          Courts in this circuit recognize that “judicial economy is served by conditionally certifying

and providing notice to a larger rather than a smaller class.” Houston v. URS Corp., 591 F. Supp.

2d 827, 835 (E.D. Va. 2008). A 90-day period is warranted given the scope of the collective and

based on Omnicare’s self-serving position that it has no ability to obtain information that would

streamline the notice process and make administrative issues during the notice period less likely



16
        The other cases Defendant relies on are also inapposite. In Sheffield v. Orius Corp., 211
F.R.D. 411, 413 (D. Or. 2002) the plaintiffs failed to prove a uniform scheme where the defendant
had acquired small companies employing different job titles under terms that preexisted the
defendant’s acquisition and therefore were not evidence of a centralized scheme or policy. Here,
to the contrary, the evidence indicates that Omnicare subcontractors come and go, but drivers
continue to perform the exact same work for unlawfully low wages. Xavier v. Belfor USA Grp.,
Inc., 585 F. Supp. 2d 873, 880 (E.D. La. 2008) involved 2,100 different subcontractors of a general
construction contractor. Here in contrast, the evidence reflects that Omnicare relies on much fewer
subcontractors (relying on a single subcontractor to cover numerous states) and maintains far more
control.

                                                   18
     Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 20 of 22 PageID #: 951



to occur. Second, Omnicare’s arguments that notice is futile is not supported by any law and

patently false. It made the same argument in Davis to no avail. The reality is that Omnicare has

information to assist in identifying putative collective members and it could streamline the process

by simply emailing all its contractors tomorrow to obtain information relevant to notice. See

M.L.C., Inc. v. North American Philips Corp., 109 F.R.D. 134, 138 (S.D.N.Y. 1986)

(determination documents in control of defendants supported by “defendants’ ability to easily

obtain these [documents] when it was in their interest to do so”). Indeed, Plaintiff put Omnicare

on notice in the Parties’ Rule 26(f) Report that it had an obligation to take reasonable efforts to

preserve such plainly relevant information. See Dkt. 19 at 5-6. Information that may technically

be in the possession of Omnicare’s subcontractors is certainly within its control for discovery

purposes.17 Finally, courts have found reminder notices appropriate because they are consistent

with “the FLSA's intentions to inform as many plaintiffs as possible of their right to opt into a

collective action.” Walters v. Buffets, Inc., No. 6:13–CV–02995–JMC, 2016 WL 4203851, at *1

(D.S.C. Mar. 1, 2016). Here, given the scope of the class reminder notices are especially warranted

where it is predictable that some class members may not receive the initial notice. See Clark v.

Williamson, No. 1:16CV1413, 2018 WL 1626305, at *7 (M.D.N.C. Mar. 30, 2018) (reminder

notices appropriate where there are concerns about reaching collective members).



17
        See Newill v. Campbell Transp. Co., 2013 WL 6002349, at *6 (W.D. Pa. Nov. 12, 2013)
(“The term ‘control’ is construed broadly, such that ‘[a] party controls documents that it has the
right, authority, or ability to obtain upon demand.’” (citation omitted). Courts within the Fourth
Circuit have interpreted Fed. R. Civ. P. 34 as requiring the production of documents that a party
has the “practical-ability-to obtain”. See, e.g., Ultra-Mek, Inc. v. Man Wah (USA), Inc., 318 F.R.D.
309, 312 (M.D.N.C. 2016) (selecting “practical-ability-to-obtain” test over “legal-ability-to-
obtain” test for discovery production). Given Omnicare’s position, it should be ordered to
demonstrate reasonable efforts it has taken or will take to obtain the information that is commonly
required to be produced after a court grant’s conditional certification. See also Rivera v. Power
Design, Inc., 172 F. Supp. 3d 321, 330 (D.D.C. 2016) (in granting conditional certification the
court ordered defendant to contact subcontractors to obtain contact information of potential
collective members to effectuate notice).

                                                19
   Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 21 of 22 PageID #: 952



III.   CONCLUSION

       Plaintiff has amply met her burden. Plaintiff respectfully requests that the Court enter an

Order in the form of Dkt. 32-15.

Dated: January 31, 2020

                                            Respectfully submitted,

                                            Cathy Hager,
                                            on behalf of herself and all
                                            others similarly situated,

                                            By her attorneys,

                                            /s/ _Thomas R. Goodwin_______________
                                            Thomas R. Goodwin (WV Bar No. 1435)
                                            Susan C. Wittemeier (WV Bar No. 4104)
                                            W. Jeffrey Vollmer (WV Bar No. 10277)
                                            Goodwin & Goodwin, LLP
                                            300 Summers Street, Suite 1500
                                            Charleston, WV 25301
                                            (304) 346-7000
                                            trg@goodwingoodwin.com
                                            scw@goodwingoodwin.com
                                            wjv@goodwingoodwin.com

                                            Harold L. Lichten, admitted pro hac vice
                                            Zachary L. Rubin, admitted pro hac vice
                                            LICHTEN & LISS-RIORDAN, P.C.
                                            729 Boylston St., Suite 2000
                                            Boston, MA 02116
                                            (617) 994-5800
                                            hlichten@llrlaw.com
                                            zrubin@llrlaw.com




                                               20
  Case 5:19-cv-00484 Document 39 Filed 01/31/20 Page 22 of 22 PageID #: 953



                          CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing PLAINTIFF’S REPLY IN SUPPORT OF HER
MOTION FOR CONDITIONAL CERTIFICATION OF COLLECTIVE ACTION AND
COURT-SUPERVISED NOTICE PURSUANT TO 29 U.S.C. § 216(b) was served via
CM/ECF system on January 31, 2020 to the following:


                                  Ashley C. Pack
                             Dinsmore & Shohl LLP
                             707 Virginia Street, East
                                    Suite 1300
                              Charleston, WV 25301
                         Counsel for Omnicare Defendants

                         James J. Swartz, Jr. (pro hac vice)
                           Nancy E. Rafuse (pro hac vice)
                            J. Stanton Hill (pro hac vice)
                          Andrew McKinley (pro hac vice)
                       1075 Peachtree Street, N.E., Suite 2500
                               Atlanta, Georgia 30309
                         Counsel for Omnicare Defendants
                                Counsel for Defendants

                                              /s/ Thomas R. Goodwin

                                              Counsel for Plaintiff




                                         21
